108 S.E.2d 663 (1959)
250 N.C. 371
T. G. BENBOW
v.
J. F. CAUDLE.
No. 613.
Supreme Court of North Carolina.
May 20, 1959.
*664 Robert S. Cahoon, Greensboro, for plaintiff, appellant.
George C. Hampton, Jr., Greensboro, for defendant, appellee.
PER CURIAM.
Plaintiff's evidence when considered in the light most favorable to him fails to make out a prima facie case of malicious abuse of process in accordance with the controlling principles laid down in Barnette v. Woody, 242 N.C. 424, 431, 88 S.E.2d 223. There is no evidence of abuse or misuse of the execution after its issuance. The judgment below is
Affirmed.